Exhibit 10.4









Manpower Inc.
100 Manpower Place
Milwaukee, Wisconsin 53212






February 16, 2011






Mr. Jeffrey A. Joerres:


Manpower Inc. (the “Corporation”) desires to retain experienced, well-qualified
executives, like you, to assure the continued growth and success of the
Corporation and its direct and indirect subsidiaries (collectively, the
“Manpower Group”).  Accordingly, as an inducement for you to continue your
employment in order to assure the continued availability of your services to the
Manpower Group, we have agreed as follows:


1.  
Definitions.  For purposes of this letter:



(a)  
Cause.  Termination by the Manpower Group of your employment with the Manpower
Group for “Cause” will mean termination upon (i) your repeated failure to
perform your duties with the Manpower Group in a competent, diligent and
satisfactory manner as determined by the Executive Compensation and Human
Resources Committee of the Board of Directors, (ii) failure or refusal to follow
the reasonable instructions or direction of the Board of Directors, which
failure or refusal remains uncured, if subject to cure, to the reasonable
satisfaction of the Board of Directors for five (5) business days after
receiving notice thereof from the Executive Compensation and Human Resources
Committee, or repeated failure or refusal to follow the reasonable instructions
or directions of the Board of Directors, (iii) any act by you of fraud, material
dishonesty or material disloyalty involving the Manpower Group, (iv) any
violation by you of a Manpower Group policy of material import, (v) any act by
you of moral turpitude which is likely to result in discredit to or loss of
business, reputation or goodwill of the Manpower Group, (vi) your chronic
absence from work other than by reason of a serious health condition, (vii) your
commission of a crime the circumstances of which substantially relate to your
employment duties with the Manpower Group, or (viii) the willful engaging by you
in conduct which is demonstrably and materially injurious to the Manpower
Group.  For purposes of this Subsection 1(a), no act, or failure to act, on your
part will be deemed “willful” unless done, or omitted to be done, by you not in
good faith.



(b)  
Change of Control.  A “Change of Control” shall mean the first to occur of any
of the following:



(i)  
the acquisition (other than from the Corporation), by any Person (as defined in
Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), directly or indirectly, of beneficial ownership
(within the meaning of Exchange Act Rule 13d-3) of more than 50% of the then
outstanding shares of common stock of the Corporation or voting securities
representing more than 50% of the combined voting power of the Corporation’s
then outstanding voting securities entitled to vote generally in the election of
directors; provided, however, no Change of Control shall be deemed to have
occurred as a result of an acquisition of shares of common stock or voting
securities of the Corporation (A) by the Corporation, any of its subsidiaries,
or any employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any of its subsidiaries or (B) by any other corporation or other
entity with respect to which, following such acquisition, more than 60% of the
outstanding shares of the common stock, and voting securities representing more
than 60% of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, of such other
corporation or entity are then beneficially owned, directly or indirectly, by
the persons who were the Corporation’s shareholders immediately prior to such
acquisition in substantially the same proportions as their ownership,
immediately prior to such acquisition, of the Corporation’s then outstanding
common stock or then outstanding voting securities, as the case may be; or



(ii)  
the consummation of any merger or consolidation of the Corporation with any
other corporation, other than a merger or consolidation which results in more
than 60% of the outstanding shares of the common stock, and voting securities
representing more than 60% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, of
the surviving or consolidated corporation being then beneficially owned,
directly or indirectly, by the persons who were the Corporation’s shareholders
immediately prior to such merger or consolidation in substantially the same
proportions as their ownership, immediately prior to such merger or
consolidation, of the Corporation’s then outstanding common stock or then
outstanding voting securities, as the case may be; or



(iii)  
the consummation of any liquidation or dissolution of the Corporation or a sale
or other disposition of all or substantially all of the assets of the
Corporation; or



(iv)  
individuals who, as of the date of this letter, constitute the Board of
Directors of the Corporation (as of such date, the “Incumbent Board”) cease for
any reason to constitute at least a majority of such Board; provided, however,
that any person becoming a director subsequent to the date of this letter whose
election, or nomination for election by the shareholders of the Corporation, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be, for purposes of this letter, considered as though such
person were a member of the Incumbent Board but excluding, for this purpose, any
such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest which was (or, if threatened, would have
been) subject to Exchange Act Rule 14a-12(c); or



(v)  
whether or not conditioned on shareholder approval, the issuance by the
Corporation of common stock of the Corporation representing a majority of the
outstanding common stock, or voting securities representing a majority of the
combined voting power of the outstanding voting securities of the Corporation
entitled to vote generally in the election of directors, after giving effect to
such transaction.



Following the occurrence of an event which is not a Change of Control whereby
there is a successor holding company to the Corporation, or, if there is no such
successor, whereby the Corporation is not the surviving corporation in a merger
or consolidation, the surviving corporation or successor holding company (as the
case may be), for purposes of this letter, shall thereafter be referred to as
the Corporation.


(c)  
Good Reason.  “Good Reason” will mean, without your consent, the occurrence of
any one or more of the following during the Term:



(i)           a material diminution in your authority, duties or
responsibilities;


 
(ii)
any material breach of this agreement by the Corporation or of any material
obligation of any member of the Manpower Group for the payment or provision of
compensation or other benefits to you;



 
(iii)
a material diminution in your base salary or a failure by the Manpower Group to
provide an arrangement for you for any fiscal year of the Manpower Group giving
you the opportunity to earn an incentive bonus for such year;



 
(iv)
your being required by the Corporation to materially change the location of your
principal office; provided such new location is one in excess of fifty miles
from the location of your principal office before such change; or



 
(v)
a material diminution in your annual target bonus opportunity for a given fiscal
year within two years after the occurrence of a Change of Control, as compared
to the annual target bonus opportunity for the fiscal year immediately preceding
the fiscal year in which a Change of Control occurred.



Notwithstanding Subsections 1(c)(i) – (v) above, Good Reason does not exist
unless (i) you object to any material diminution or breach described above by
written notice to the Corporation within twenty (20) business days after such
diminution or breach occurs, (ii) the Corporation fails to cure such diminution
or breach within thirty (30) days after such notice is given and (iii) your
employment with the Manpower Group is terminated by you within ninety (90) days
after such diminution or breach occurs.


(d)  
Notice of Termination.  Any termination of your employment by the Corporation,
or termination by you for Good Reason during the Term will be communicated by
Notice of Termination to the other party hereto.  A “Notice of Termination” will
mean a written notice which specifies a Date of Termination (which date shall be
on or after the date of the Notice of Termination) and, if applicable, indicates
the provision in this letter applying to the termination and sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated.



(e)  
Date of Termination.  “Date of Termination” will mean the date specified in the
Notice of Termination where required (which date shall be on or after the date
of the Notice of Termination) or in any other case upon your ceasing to perform
services for the Manpower Group.



(f)  
Term.  The “Term” will be a period beginning on the date of this letter
indicated above and ending on the first to occur of the following:  (a) the date
two years after the occurrence of a Change of Control; (b) February 16, 2014, if
no Change of Control occurs between the date of this letter indicated above and
February 16, 2014; and (c) the Date of Termination.



(g)  
Benefit Plans.  “Benefit Plans” means all benefits of employment generally made
available to the executives of the Corporation from time to time.



(h)  
Compensation Agreement.  The “Compensation Agreement” means the letter of even
date from the Corporation to you, as accepted by you, regarding your
compensation and benefits.



(i)  
Protected Period.  The “Protected Period” shall be a period of time determined
in accordance with the following:

 
(i)  
if a Change of Control is triggered by an acquisition of shares of common stock
of the Corporation pursuant to a tender offer, the Protected Period shall
commence on the date of the initial tender offer and shall continue through and
including the date of the Change of Control, provided that in no case will the
Protected Period commence earlier than the date that is six months prior to the
Change of Control;

 
(ii)  
if a Change of Control is triggered by merger or consolidation of the
Corporation with any other corporation, the Protected Period shall commence on
the date that serious and substantial discussions first take place to effect the
merger or consolidation and shall continue through and including the date of the
Change of Control, provided that in no case will the Protected Period commence
earlier than the date that is six months prior to the Change of Control; and

 
(iii)  
in the case of any Change of Control not described in clauses (i) or (ii),
above, the Protected Period shall commence on the date that is six months prior
to the Change of Control and shall continue through and including the date of
the Change of Control.

 
2.  
Compensation and Benefits on Termination.



(a)  
Termination by the Corporation for Cause or by You Other Than for Good
Reason.  If your employment with the Manpower Group is terminated by the
Corporation for Cause or by you other than for Good Reason, the Corporation will
pay you or provide you with (i) your full base salary as then in effect through
the Date of Termination, (ii) your unpaid bonus, if any, attributable to any
complete fiscal year of the Manpower Group ended before the Date of Termination
(but no incentive bonus will be payable for the fiscal year in which termination
occurs) and (iii) all benefits to which you are entitled under any Benefit Plans
in accordance with the terms of such plans.  The Manpower Group will have no
further obligations to you.



(b)  
Termination of Reason of Disability or Death.  If your employment with the
Manpower Group terminates during the Term by reason of your disability or death,
the Corporation will pay you or provide you with (i) your full base salary as
then in effect through the Date of Termination, (ii) your unpaid bonus, if any,
attributable to any complete fiscal year ended before the Date of Termination;
(iii) a bonus for the fiscal year during which the Date of Termination occurs
equal to your target annual bonus for the fiscal year in which the Date of
Termination occurs, but prorated for the actual number of days you were employed
during such fiscal year, payable within sixty days after the Date of
Termination, and (iv) all benefits to which you are entitled under any Benefit
Plans in accordance with the terms of such plans.  For purposes of this letter,
“disability” means that you (i) are unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve months, or (ii) are, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Corporation or the Manpower Group.  The Manpower Group will have no further
obligations to you.



(c)  
Termination for Any Other Reason.

 
(i)  
If, during the Term and either during a Protected Period or within two years
after the occurrence of a Change of Control, your employment with the Manpower
Group is terminated for any reason not specified in Subsections 2(a) or (b),
above, you will be entitled to the following:”

 
(A)  
the Corporation will pay you your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given;

 
(B)  
the Corporation will pay you your unpaid bonus, if any, attributable to any
complete fiscal year of the Manpower Group ended before the Date of Termination;

 
(C)  
the Corporation will pay you, a bonus for the fiscal year during which the Date
of Termination occurs equal in amount to your target annual bonus for the fiscal
year in which the Change of Control occurs; provided, however, that if the
Change of Control occurs prior to the date on which the Executive Compensation
and Human Resources Committee of the Board approves a bona fide target annual
bonus for the fiscal year in which the Change of Control occurs, the bonus paid
hereunder shall be equal in amount to your target annual bonus for the fiscal
year prior to the fiscal year in which the Change of Control occurs; and further
provided, however, that the bonus payable hereunder will be prorated for the
actual number of days you were employed during the fiscal year during which the
Date of Termination occurs;

 
(D)  
the Corporation will pay as a severance benefit to you a lump-sum payment equal
to three times the sum of (i) your annual base salary at the highest rate in
effect during the Term and (ii) your target annual bonus for the fiscal year in
which the Change of Control occurs (or, to the extent the Change of Control
occurs prior to the date on which the Executive Compensation and Human Resources
Committee of the Board approves a bona fide target annual bonus for the fiscal
year in which the Change of Control occurs, your target annual bonus for the
fiscal year prior to the fiscal year in which the Change of Control occurs); and



 
(E)
for up to an eighteen-month period after the Date of Termination, the
Corporation will arrange to provide you and your eligible dependents, at the
Corporation’s expense, with Health Insurance Continuation (defined below) or
other substantially similar coverage, in which you were participating on the
Date of Termination; provided, however, that benefits otherwise receivable by
you pursuant to this Subsection 2(c)(i)(E) will be reduced to the extent other
comparable benefits are actually received by you during the eighteen-month
period following your termination, and any such benefits actually received by
you or your dependents will be reported to the Corporation; and provided,
further that any insurance continuation coverage that you may be entitled to
receive under the Consolidated Omnibus Budget Reconciliation Act of 1986, as
amended (“COBRA”), or similar foreign or state laws will commence on the Date of
Termination.

 
For purposes of this Subsection 2(c)(i)(E), “Health Insurance Continuation”
means that, if, and to the extent, you or any of your eligible dependents,
following the Date of Termination, elect to continue coverage under the
Corporation’s group medical and dental insurance plans, in accordance with the
requirements of COBRA or similar foreign or state laws, the Manpower Group will
pay the total cost of such COBRA coverage for the first eighteen months for
which you and/or your eligible dependents are eligible for such coverage;
provided, however, that if you, your spouse or any other eligible dependent
commences new employment during such eighteen-month period and becomes eligible
for health insurance benefits from such new employer, the Corporation’s
obligation to provide such Corporation-subsidized COBRA coverage to you or such
eligible dependent shall terminate as of the date you or such dependent becomes
eligible to receive such health insurance benefits from such new
employer.  Immediately following this period of Corporation-subsidized COBRA
coverage, you and/or your eligible dependents, as applicable, will be solely
responsible for payment of the entire cost of COBRA coverage if such coverage
remains available and you and/or your eligible dependents choose to continue
such coverage.  Within five calendar days of you or any of your eligible
dependents becoming eligible to receive health insurance benefits from a new
employer, you agree to inform the Corporation of such fact in writing.  If the
Manpower Group determines that the Corporation-subsidized COBRA payments
provided by this Subsection 2(c)(i)(E) are taxable, the payments will be
grossed-up so that the net amount received by you, after subtraction of all
taxes applicable to the payments plus the gross-up amount, will equal the cost
of such COBRA coverage


(ii)  
If your employment with the Manpower Group is terminated during the Term for any
reason not specified in Subsections 2(a) or (b), above, and Subsection 2(c)(i),
above, does not apply to the termination, you will be entitled to the following:



(A)  
the Corporation will pay you your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given;



(B)  
the Corporation will pay you your unpaid bonus, if any, attributable to any
complete fiscal year of the Manpower Group ended before the Date of Termination;

 
(C)  
the Corporation will pay you, a bonus for the fiscal year during which the Date
of Termination occurs equal in amount to the bonus you would have received for
the full fiscal year had your employment not terminated, determined by the
actual financial results of the Corporation at year-end towards any
non-discretionary financial goals and by basing any discretionary component at
the target level of such component; provided, however, that such bonus will be
prorated for the actual number of days you were employed during the fiscal year
during which the Date of Termination occurs

 
(D)  
the Corporation will pay, as a severance benefit to you, a lump sum payment
equal to (1) the amount of your annual base salary at the highest rate in effect
during the Term plus (2) your target annual bonus for the fiscal year in which
the Date of Termination occurs (or, to the extent the Date of Termination occurs
prior to the date on which the Executive Compensation and Human Resources
Committee of the Board approves a bona fide target annual bonus for you for the
fiscal year in which the Date of Termination occurs, your target annual bonus
for the fiscal year prior to the fiscal year in which the Date of Termination
occurs), provided, however, that such payment will not exceed two and one-half
times the amount of your base salary as then in effect; and

 
 
(E)
for up to a twelve - month period after the Date of Termination, the Corporation
will arrange to provide you and your eligible dependents with Health Insurance
Continuation (defined below); provided, however, that benefits otherwise
receivable by you pursuant to this Subsection 2(c)(ii)(E) will be reduced to the
extent other comparable benefits are actually received by you during the
twelve-month period following your termination, and any such benefits actually
received by you or your dependents will be reported to the Corporation; and
provided, further that any insurance continuation coverage that you may be
entitled to receive under COBRA or similar foreign or state laws will commence
on the Date of Termination.



For purposes of this Subsection 2(c)(ii)(E), “Health Insurance Continuation”
means that, if, and to the extent, you or any of your eligible dependents,
following the Date of Termination, elect to continue coverage under the
Corporation’s group medical and dental insurance plans, in accordance with the
requirements of COBRA or similar foreign or state laws, the Manpower Group will
pay the normal monthly employer’s cost of coverage under the Corporation’s group
medical and dental insurance plans toward such COBRA coverage for the first
twelve months for which you and/or your eligible dependents are eligible for
such coverage; provided, however, that if you, your spouse or any other eligible
dependent commences new employment during such twelve-month period and becomes
eligible for health insurance benefits from such new employer, the Corporation’s
obligation to provide such Corporation-subsidized COBRA coverage to you or such
eligible dependent shall terminate as of the date you or such dependent becomes
eligible to receive such health insurance benefits from such new
employer.  During this period of Corporation-subsidized COBRA coverage, you will
be responsible for paying the balance of any costs not paid for by the Manpower
Group under this Subsection 2(c)(ii)(E) which are associated with your
participation in the Corporation’s medical and dental insurance plans and your
failure to pay such costs may result in the termination of your participation in
such plans.  The Corporation may deduct from any amounts payable to you under
this Subsection 2(c)(ii) any amounts that you are responsible to pay for Health
Insurance Continuation under this Subsection 2(c)(ii)(E).  Immediately following
this period of Corporation-subsidized COBRA coverage, you and/or your eligible
dependents, as applicable, will be solely responsible for payment of the entire
cost of COBRA coverage if such coverage remains available and you and/or your
eligible dependents choose to continue such coverage.  Within five calendar days
of you or any of your eligible dependents becoming eligible to receive health
insurance benefits from a new employer, you agree to inform the Corporation of
such fact in writing.  If the Manpower Group determines that the
Corporation-subsidized COBRA payments provided by this Subsection 2(c)(ii)(E)
are taxable, the payments will be grossed-up so that the net amount received by
you, after subtraction of all taxes applicable to the payments plus the gross-up
amount, will equal the cost of such COBRA coverage.


The amounts paid to you pursuant to Subsections 2(c)(i)(D) or 2(c)(ii)(D) will
not be included as compensation for purposes of any qualified or nonqualified
pension or welfare benefit plan of the Manpower Group.


(d)  
Golden Parachute Tax.  Notwithstanding anything contained herein to the
contrary, the Corporation, based on the advice of its legal or tax counsel,
shall compute whether there would be any “excess parachute payments” payable to
you, within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), taking into account the total ‘‘parachute payments,”
within the meaning of Section 280G of the Code, payable to you by the
Corporation under this letter agreement and any other plan, agreement or
otherwise.  If there would be any excess parachute payments, the Corporation,
based on the advice of its legal or tax counsel, shall compute the net after-tax
proceeds to you, taking into account the excise tax imposed by Section 4999 of
the Code, as if (i) amount to be paid to you pursuant to Subsection 2(c)(i)(D)
were reduced, but not below zero, such that the total parachute payments payable
to you would not exceed three (3) times the “base amount” as defined in Section
280G of the Code, less One Dollar ($1.00), or (ii) the full amount to be paid to
you pursuant to Subsection 2(c)(i)(D) were not reduced.  If reducing the amount
otherwise payable to you pursuant to Subsection 2(c)(i)(D) hereof would result
in a greater after-tax amount to you, such reduced amount shall be paid to you
and the remainder shall be forfeited by you as of the Date of Termination.  If
not reducing the amount otherwise payable to you pursuant to Subsection
2(c)(i)(D) would result in a greater after-tax amount to you, the amount payable
to you pursuant to Subsection 2(c)(i)(D) shall not be reduced.

 
(e)  
Payment.  The payments provided for in Subsection 2(c)(i)(A) or 2(c)(ii)(A),
above, will be made no later than required by applicable law.  The bonus payment
provided for in Subsection 2(c)(i)(B) or 2(c)(ii)(B) will be made pursuant to
the terms of the applicable bonus plan.  The bonus payment provided for in
Subsection 2(c)(i)(C) will be paid on the thirtieth (30th) day after the Date of
Termination.  The bonus payment provided for in Subsection 2(c)(ii)(C) will
between January 1 and March 15 of the calendar year following the Date of
Termination.  The severance benefit provided for in Subsection 2(c)(i)(D) or
2(c)(ii)(D) will be paid in one lump sum on the thirtieth (30th) day after the
Date of Termination.  While the parties acknowledge that the payments in the
previous three sentences are intended to be “short-term deferrals” and therefore
are exempt from the application of Section 409A of the Code, to the extent (i)
further guidance or interpretation is issued by the IRS after the date of this
letter agreement which would indicate that the payments do not qualify as
“short-term deferrals,” and (ii) you are a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code upon the Date of Termination,
such payments shall be delayed and instead shall be paid in one lump sum on the
date that is six months after the Date of Termination. If any of such payment is
not made when due (hereinafter a “Delinquent Payment”), in addition to such
principal sum, the Corporation will pay you interest on any and all such
Delinquent Payments from the date due computed at the prime rate, compounded
monthly.  Such prime rate shall be the prime rate (currently the base rate on
corporate loans posted by at least 75% of the 30 largest U.S. banks) in effect
from time to time as reported in The Wall Street Journal, Midwest edition (or,
if not so reported, as reported in such other similar source(s) as the
Corporation shall select).



(f)  
Release of Claims.  Notwithstanding the foregoing, you shall have no right to
receive any payment or benefit described in Subsections 2(c)(i)(C)-(E) or
2(c)(ii)(C)-(E), above, unless and until you execute, and there shall be
effective following any statutory period for revocation, a release, in a form
reasonably acceptable to the Corporation, that irrevocably and unconditionally
releases, waives, and fully and forever discharges the Manpower Group and its
past and current directors, officers, stockholders, members, partners,
employees, and agents from and against any and all claims, liabilities,
obligations, covenants, rights, demands and damages of any nature whatsoever,
whether known or unknown, anticipated or unanticipated, relating to or arising
out of your employment with the Manpower Group, including without limitation
claims arising under the Age Discrimination in Employment Act of 1967, as
amended, Title VII of the Civil Rights Act of 1964, as amended, and the Civil
Rights Act of 1991, but excluding any claims covered under any applicable
workers’ compensation act.  The execution by you of the release and the
statutory period for revocation must be completed prior to the thirtieth (30th)
day after the Date of Termination.



(g)  
Forfeiture.  Notwithstanding the foregoing, your right to receive the payments
and benefits to be provided to you under this Section 2 beyond those described
in Subsection 2(a), above, is conditioned upon your performance of the
obligations stated in Section 3, below, and in Section 6 of the Compensation
Agreement, and upon your breach of any such obligations, you will immediately
return to the Corporation the amount of such payments and benefits and you will
no longer have any right to receive any such payments or benefits.



3.  
Noncompetition Agreement.



(a)  
Noncompetition.  During the term of your employment with the Manpower Group, you
will not assist any competitor of any company in the Manpower Group in any
capacity.  During the one-year period which immediately follows the termination,
for whatever reason, of your employment with the Manpower Group:



(i)  
You will not, directly or indirectly, contact any customer of the Manpower Group
with whom you have had contact on behalf of the Manpower Group during the
two-year period preceding the Date of Termination or any customer about whom you
obtained confidential information in connection with your employment by the
Manpower Group during such two-year period so as to cause or attempt to cause
such customer of the Manpower Group not to do business or to reduce such
customer’s business with the Manpower Group or divert any business from the
Manpower Group.



 
(ii)
You will not, directly or indirectly, provide services or assistance of a nature
similar to the services you provided to the Manpower Group during the two-year
period immediately preceding the Date of Termination to any entity (i) engaged
in the business of providing temporary staffing services anywhere in the United
States or any other country in which the Manpower Group conducts business as of
the Date of Termination which has, together with its affiliated entities, annual
revenues from such business in excess of $500,000,000 or (ii) engaged in the
business of providing permanent placement, professional staffing, outplacement,
or human resource services (including consulting, task-based services,
recruitment or other talent solutions) anywhere in the United States or any
other country in which the Manpower Group conducts business as of the Date of
Termination which has, together with its affiliated entities, annual revenues
from such business in excess of US $250,000,000.  You acknowledge that the scope
of this limitation is reasonable in that, among other things, providing any such
services or assistance during such one-year period would permit you to use
unfairly your close identification with the Manpower Group and the customer
contacts you developed while employed by the Manpower Group and would involve
the use or disclosure of confidential information pertaining to the Manpower
Group.



(b)  
Injunction.  You recognize that irreparable and incalculable injury will result
to the Manpower Group and its businesses and properties in the event of your
breach of any of the restrictions imposed by Subsection 3(a), above.  You
therefore agree that, in the event of any such actual, impending or threatened
breach, the Corporation will be entitled, in addition to the remedies set forth
in Subsection 2(g), above (which the parties agree would not be an adequate
remedy), and any other remedies and damages, to, including, but not limited to
provisional or interim measures, including temporary and permanent injunctive
relief, without the necessity of posting a bond or other security, from a court
of competent jurisdiction restraining the actual, impending or threatened
violation, or further violation, of such restrictions by you and by any other
person or entity for whom you may be acting or who is acting for you or in
concert with you.

 
(c)  
Equitable Extension.  The duration of any restriction in Section 3(a) above will
be extended by any period during which such restriction is violated by you.


4.  
Unemployment Compensation.  The severance benefits provided for in
Subsection 2(c)(i)(D) will be assigned for unemployment compensation benefit
purposes to the three-year period following the Date of Termination, and the
severance benefits provided for in Subsection 2(c)(ii)(D) will be assigned for
unemployment compensation purposes to the one-year period following the Date of
Termination, and you will be ineligible to receive, and you agree not to apply
for, unemployment compensation during such periods.

 
5.  
Nondisparagement.  Upon your termination, for whatever reason, of employment
with the Corporation, the Corporation agrees that its directors and officers,
during their employment by or service to the Manpower Group, will refrain from
making any statements that disparage or otherwise impair your reputation or
commercial interests.  Upon your termination, for whatever reason, of employment
with the Manpower Group, you agree to refrain from making any statements that
disparage or otherwise impair the reputation, goodwill, or commercial interests
of the Manpower Group, or its officers, directors, or employees.  However, the
foregoing will not preclude the Corporation from providing truthful information
about you concerning your employment or termination of employment with the
Manpower Group in response to an inquiry from a prospective employer in
connection with your possible employment, and will not preclude either party
from providing truthful testimony pursuant to subpoena or other legal process or
in the course of any proceeding that may be commenced for purposes of enforcing
this letter agreement..

 
6.  
Successors; Binding Agreement.  This letter agreement will be binding on the
Corporation and its successors and will inure to the benefit of and be
enforceable by your personal or legal representatives, heirs and successors.



7.  
Notice.  Notices and all other communications provided for in this letter will
be in writing and will be deemed to have been duly given when delivered in
person, sent by telecopy, or two days after mailed by United States registered
or certified mail, return receipt requested, postage prepaid, and properly
addressed to the other party.



8.  
No Right to Remain Employed.  Nothing contained in this letter will be construed
as conferring upon you any right to remain employed by the Corporation or any
member of the Manpower Group or affect the right of the Corporation or any
member of the Manpower Group to terminate your employment at any time for any
reason or no reason, with or without cause, subject to the obligations of the
Corporation and the Manpower Group as set forth herein.



9.  
Modification.  No provision of this letter may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing by you and
the Corporation.



10.  
Withholding.  The Corporation shall be entitled to withhold from amounts to be
paid to you hereunder any federal, state, or local withholding or other taxes or
charges which it is, from time to time, required to withhold under applicable
law.



         11.
Applicable Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York, United States of America,
without regard to its conflict of law provisions.



         12.
Reduction of Amounts Due Under Law.  You agree that any severance payment (i.e,
any payment other than a payment for salary through your Date of Termination or
for a bonus earned in the prior fiscal year but not yet paid) to you pursuant to
this agreement will be counted towards any severance type payments otherwise due
you under law.  By way of illustration, English law requires notice period of
one (1) week for every year of service up to a maximum of twelve (12) weeks of
notice.  In the event you are terminated without notice and you would otherwise
be entitled to a severance payment hereunder, such severance payment will be
considered to be payment in lieu of such notice.



         13.
Previous Agreement.  This letter, upon acceptance by you, expressly supersedes
that certain letter agreement between you and the Corporation dated February 20,
2008, which primarily concerns rights and obligations upon your termination of
employment, and such agreement shall, as of the date of your acceptance, have no
further force or effect.



        14.
Dispute Resolution.  Subsection 3(b) to the contrary notwithstanding, the
parties shall, to the extent feasible, attempt in good faith to resolve promptly
by negotiation any dispute arising out of or relating to your employment by the
Manpower Group pursuant to this letter agreement.  In the event any such dispute
has not been resolved within 30 days after a party’s request for negotiation,
either party may initiate arbitration as hereinafter provided.  For purposes of
this Section 14, the party initiating arbitration shall be denominated the
“Claimant” and the other party shall be denominated the “Respondent.”



 
(a)
If your principal place of employment with the Manpower Group is outside the
United States, any dispute arising out of or relating to this letter agreement,
including the breach, termination or validity thereof, shall be finally resolved
by arbitration before a sole arbitrator in accordance with the International
Institute for Conflict Prevention and Resolution International Rules for
Non-Administered Arbitration (the “CPR International Rules”) as then in
effect.  If the parties are unable to select the arbitrator within 30 days after
Respondent’s receipt of Claimant’s Notice of Arbitration and the 30-day deadline
has not been extended by the parties’ agreement, the arbitrator shall be
selected by CPR as provided in CPR International Rule 6.  The seat of the
arbitration shall be the Borough of Manhattan in the City, County and State of
New York, United States of America.  The arbitration shall be conducted in the
English language.  Judgment upon the award rendered by the arbitrator may be
entered by any court having jurisdiction thereof.  Anything in the foregoing to
the contrary notwithstanding, the parties expressly agree that at any time
before the arbitrator has been selected and the initial pre-hearing conference
provided for in International Rule 9.3 has been held, either of them shall have
the right to apply to any court located in Milwaukee County, Wisconsin, United
States of America, to whose jurisdiction they agree to submit, or to any other
court that otherwise has jurisdiction over the parties, for provisional or
interim measures including, but not limited to, temporary or permanent
injunctive relief.

 


(b)  
If your principal place of employment with the Manpower Group is within the
United States, any dispute arising out of or relating to this letter agreement,
including the breach, termination or validity thereof, shall be finally resolved
by arbitration before a sole arbitrator in accordance with the International
Institute for Conflict Prevention and Resolution Rules for Non-Administered
Arbitration (the “CPR Rules”) as then in effect.  If the parties are unable to
select the arbitrator within 30 days after Respondent’s receipt of Claimant’s
Notice of Arbitration and the 30-day deadline has not been extended by the
parties’ agreement, the arbitrator shall be selected by CPR as provided in Rule
6 of the CPR Rules.  The seat of the arbitration shall be Milwaukee, Wisconsin,
United States of America.  The arbitration shall be governed by the Federal
Arbitration Act, 9 U.S.C. §§ 1 et seq.  Judgment upon the award rendered by the
arbitrator may be entered by any court having jurisdiction thereof.  Anything in
the foregoing to the contrary notwithstanding, the parties expressly agree that
at any time before the arbitrator has been selected and the initial pre-hearing
conference has been held as provided in Rule 9.3 of the CPR Rules, either of
them shall have the right to apply to any court located in Milwaukee County,
Wisconsin, United States of America to whose jurisdiction they agree to submit,
or to any other court that otherwise has jurisdiction over the parties, for
provisional or interim measures, including, but not limited to, temporary or
permanent injunctive relief.



        15.
Severability. The obligations imposed by Paragraph 3(a) above, of this agreement
are severable and should be construed independently of each other.  The
invalidity of one such provision shall not affect the validity of any other such
provision.


 
 

--------------------------------------------------------------------------------

 



If you are in agreement with the foregoing, please sign and return one copy of
this letter which will constitute our agreement with respect to the subject
matter of this letter.


Sincerely,


MANPOWER INC.




By:  /s/ Michael J. Van
Handel                                                                                         
Michael J. Van Handel, Executive Vice President and Chief Financial Officer




Agreed as of the 16th day of February, 2011.

 
/s/ Jeffrey A. Joerres
Jeffrey A. Joerres


 